In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 21-1485 & 21-1486
ROSCOE CHAMBERS,
                                               Petitioner-Appellant,
                                 v.

ANDREW CIOLLI, Warden,
                                               Respondent-Appellee.
                     ____________________

        Appeals from the United States District Court for the
            Northern District of Illinois, Western Division.
    Nos. 3:19-cv-50247 & 3:19-cv-50331 — Iain D. Johnston, Judge.
                     ____________________

 SUBMITTED NOVEMBER 8, 2021 — DECIDED DECEMBER 6, 2021
                ____________________

   Before ROVNER, SCUDDER, and KIRSCH, Circuit Judges.
    PER CURIAM. Roscoe Chambers, a federal prisoner, appeals
the denial of two petitions for a writ of habeas corpus, see 28
U.S.C. § 2241, asserting that he was denied due process in
prison disciplinary hearings. The district court in both cases
found that Chambers received the process he was due. Be-
cause the issues presented in the two appeals are similar, we
have consolidated them for disposition and affirm.
2                                      Nos. 21-1485 & 21-1486

    Both of Chambers’s petitions concern his loss of good-time
credit arising out of incidents that occurred during a six-
month period between 2018 and 2019 at his prior facility, the
United States Penitentiary Lewisburg in Pennsylvania. In the
first case (No. 19-cv 50247), Chambers was disciplined with
the loss of 41 days for refusing a prison guard’s instructions
to provide a urine sample, disobeying a staff member’s order,
and acting with insolence towards the staff member. After an
initial hearing before a Unit Disciplinary Committee, the
charges were referred to a disciplinary hearing officer who
determined that Chambers had committed the infraction. The
officer credited the account of the reporting guard over
Chambers’s testimony that he never was asked for a urine
sample and that this could be confirmed by surveillance video
showing that the guard did not have a urine specimen cup
while approaching his cell.
    In the second case (No. 19-cv 50331), Chambers lost 27
days’ good-time credit after being found guilty of interfering
with a security device (he had activated a cell alarm by forci-
bly kicking his cell door), in violation of Bureau of Prisons
Prohibited Act Code 208. At his disciplinary hearing, Cham-
bers argued that he had kicked the cell door to get the guard’s
attention so that he could report pain he was experiencing
from a dental procedure. He asked to call several witnesses,
including the warden and a nurse, to corroborate his testi-
mony that he had informed them his mouth was hurting. The
hearing officer denied the request, however, because none of
the witnesses was present during the incident or had infor-
mation relevant to the charge, and their testimony “could not
reasonably be expected to lead to a conclusion inmate Cham-
bers did, or did not, commit the prohibited act.” Ultimately,
the hearing officer found Chambers guilty based on his
Nos. 21-1485 & 21-1486                                         3

undisputed statement to the guard (as detailed in the guard’s
report) that he was not in distress or having a medical emer-
gency when he kicked his cell door.
    Chambers raised due process challenges in separate § 2241
petitions that he filed to restore his good-time credit. In both
cases, he argued that (1) the record lacked sufficient evidence
to support the outcome; (2) he was denied the opportunity to
call his proposed witnesses; (3) the preliminary hearing was
conducted by one, not two, staff members, in violation of Bu-
reau of Prisons regulations; and (4) the warden’s counsel, an
Assistant U.S. Attorney, violated 28 C.F.R. § 50.15 by respond-
ing to his petition without authorization, and so her response
should be ignored. In the second case, he added that the hear-
ing officer was biased against him because of a previous law-
suit he filed.
    The district court denied both petitions, explaining that
Chambers received all the process that he was due. The court
concluded that the disciplinary determinations were sup-
ported by sufficient evidence: the incident reports in both
cases supported Chambers’s guilt. Further, Chambers had no
due-process right to call witnesses whose testimony would be
repetitive and irrelevant. The court next determined that only
one staff member was required under BOP policies to initially
review and refer high-severity violations like Chambers’s to a
hearing disciplinary officer. With regard to Chambers’s
§ 50.15 argument, the court concluded that Chambers intro-
duced no evidence that counsel appeared without authoriza-
tion. And in the second case, the court took judicial notice that
the hearing officer was not involved in Chambers’s prior suit
and noted that Chambers had not introduced any other evi-
dence of bias.
4                                       Nos. 21-1485 & 21-1486

    In both appeals, Chambers presses similar arguments to
those that he raised in the district court. For substantially the
same reasons, we agree with the district court’s analysis. Fed-
eral courts must affirm prison disciplinary decisions if they
are supported by “some evidence,” Superintendent, Mass. Corr.
Inst., Walpole v. Hill, 472 U.S. 445, 455 (1985), and the district
court was right that the incident reports sufficed to clear that
low bar. Further, the court was correct that prison officials
may deny access to witnesses whose testimony would be ir-
relevant. See Pannell v. McBride, 306 F.3d 499, 503 (7th Cir.
2002). The court also appropriately concluded that the record
in the second case lacked any evidence of bias.
    Chambers’s remaining arguments are frivolous. First, the
court correctly found that the initial reviews of Chambers’s
cases by a one-member Unit Disciplinary Committee
complied with BOP rules. See BUREAU OF PRISONS, PROGRAM
STATEMENT 5270.09, at 23, (2011) (noting that “[o]nly one unit
staff member is required to hold an initial review when the
incident report is required by policy to be referred to [a
hearing officer]”). Both of Chambers’s violations were in
high-severity categories that were required to be referred to
the hearing officer. Id. at 23, 44, 47. Next, the Assistant U.S.
Attorney permissibly responded to Chambers’s petitions.
Authorization is not required when, as here, government
employees face official-capacity suits, which are defended by
the U.S. Department of Justice. 28 C.F.R. § 50.15(a)(8)(i);
see McBryde v. United States, 299 F.3d 1357, 1362 (Fed. Cir.
2002). “We doubt in any event that the rules regarding
representation by the government of its employees are
intended for the protection of opposing litigants.” Bontowski
v. Smith, 305 F.3d 757, 760 (7th Cir. 2002).
Nos. 21-1485 & 21-1486                                       5

    Chambers, a frequent litigant, is warned that he risks mon-
etary sanctions if he continues to repeat in future cases these
arguments that we have found to be frivolous. See Alexander
v. United States, 121 F.3d 312, 315–16 (7th Cir. 1997).
                                                  AFFIRMED